INZER, Justice:
Appellants, S. B. Platt, Jr. and S. B. Platt, III, brought suit in the Circuit Court of Lowndes County against appellees, Jerome Morganstem and Henry Weiss, d/b/a Columbus Scrap Material Company, seeking to recover the value of a building destroyed by fire, allegedly as a result of the negligence of appellees’ employees. The jury returned a verdict for appellees, and a judgment was entered dismissing the suit.
In brief, the facts as shown by the record reveal that on June 24, 1963, appellants purchased the building that burned, together with other buildings and land, from E. L. Bruce Company. Bruce reserved the right to remove certain property from the premises, and appellees purchased some of this property. On the afternoon of July 24, 1963, two of appellees’ employees were working in the building that burned, using an acetylene torch to cut some iron railroad rails. They left about 5 :00 p. m., and at about 6:00 p. m., appellee, Henry Weiss, inspected the premises. There was no fire or sign of fire there at that time. About 4:00 a. m. the next day, fire was discovered in the building. It was burning in the area of the building where appellees’ employees had been working. The fire completely destroyed the building.
We have carefully considered each of the errors assigned, together with the record and briefs, and find no reversible error. The evidence most favorable to the appellants made an issue for the jury. The jury decided the issue under proper instructions. Therefore, this case must be affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, JONES and SMITH, JJ., concur.